Citation Nr: 1204328	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  09-38 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in
 North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a skin disorder of the fingers and toes, including as a result of exposure to herbicides.

2.  Entitlement to service connection for asbestosis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1967 to January 1971.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from rating decisions that were issued by the Regional Office (RO) in North Little Rock, Arkansas.  

The Board notes that the Veteran requested a video conference hearing before a Veteran's Law Judge.  However, the Veteran failed to appear for his hearing.  Therefore, his request is deemed withdrawn.  


FINDINGS OF FACT

1.  The Veteran does not have an asbestos related lung disorder that is related to his military service.

2.  The Veteran does not have a skin disorder of the fingers and toes that is related to his military service, including exposure to herbicides. 


CONCLUSIONS OF LAW

1.  Asbestosis was not incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

2.  A skin disorder was not incurred in, or aggravated by, service, nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS 

  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants with substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate his or her claim.  38 U.S.C.A. § 5103(a), 38 C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-187 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  The Board notes that 38 C.F.R. § 3.159 was revised in part, effective May 30, 2008.  See 73 Fed. Reg. 23,353-23,356.  The third sentence of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also request that the claimant provide any evidence in the claimant's possession that pertains to the claim," was removed.  This amendment applies to all applications pending on, or filed after, the regulation's effective date. 

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112, 115 (2004).  However, the VCAA notice requirements may be satisfied notwithstanding errors in the timing or content of the notice if such errors are not prejudicial to the claimant.  Id at 121.  Further, a defect in the timing of the notice may be cured by sending proper notice prior to a re-adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion interpreting Pelegrini as requiring the Board to ensure that proper notice is provided unless it makes findings regarding the completeness of the record or other facts that would permit the conclusion that the notice error was harmless.  See VAOGCPREC 7-2004.

The United States Court of Appeals for the Federal Circuit reaffirmed the importance of proper VCAA notice in Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and its progeny instruct that a comprehensive VCAA letter, as opposed to a patchwork of other post-decisional documents, is required to meet the VCAA's notification requirements.  Id at 1320.  However, VCAA notification does not require a pre-adjudicatory analysis of the evidence already contained in the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 537, 541 (2006).   

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sum nom Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice requirements are applicable to all five elements of a service connection claim.  Thus, the Veteran must be notified that a disability rating and effective date for the award of benefits will be assigned if service connection for a claimed disability is awarded.  Id at 486.   

In this case, the Veteran was sent a letter with regard to his claim for service connection for a skin disorder of the fingers and toes in February 2009.  It explained VA's duty to assist him with the development of evidence in support of his claim as well as explained what the evidence needed to show in order to establish service connection for a claimed disability.  The letter also explained the manner whereby VA assigns ratings and effective dates for service connected disabilities.

With regard to his claim for asbestosis, the Veteran was sent a letter in May 2009 which provided essentially the same information as the February 2009 letter.

In addition to its duties to provide the aforementioned notices to claimants, VA also must make reasonable efforts to assist them with obtaining evidence that is necessary to substantiate the claims for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, VA has of record evidence including service treatment records, service personnel records, VA treatment records, private treatment records, and the written contentions of the Veteran.  The Veteran was also provided a VA examination with respect to his claim for service connection for asbestosis.  

The Veteran was not afforded a VA examination with respect to his claim for service connection for a skin condition of the fingers and toes.  In this regard, the Board notes that VA is required to provide a medical examination or medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5107A(d).  An examination is considered necessary if the record contains competent evidence that (a) the Veteran has a current disability or persistent or recurrent symptoms of a disability; (b) the disability or symptoms may be associated with the Veteran's service; and (c) the record does not contain sufficient medical evidence for VA to make a decision on the claim.  Id.  In this case VA was not required to provide an examination with respect to this issue because the record does not contain any competent and credible evidence that the Veteran's skin disorder of the fingers and toes may be associated with his military service or with a service connected disability

For the reasons set forth above, the Board finds that VA satisfied its obligations pursuant to the VCAA.

  Service connection

The Veteran contends that he developed asbestosis and a skin disorder of the fingers and toes as a result of his military service.

Service connection may be granted for a disability resulting from disease or injury that was incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge if all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

	A.  Asbestosis

As previously noted, the Veteran contends that he developed an asbestos related lung disorder as a result of alleged exposure to asbestos in service.  There is no specific statutory guidance with regard to asbestos-related claims, nor has the Secretary of VA promulgated any regulations in regard to such claims.  However, VA has issued a circular on asbestos-related diseases. DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988) provides guidelines for considering compensation claims based on exposure to asbestos.  The information and instructions from the DVB Circular have been included in a VA Adjudication Procedure Manual, M21-1MR (M21-1MR), Part IV, Subpart ii, Chapter 2, 
Section C.  The United States Court of Appeals for Veterans Claims (the Court) has held that VA must analyze an appellant's claim to entitlement to service connection for asbestosis or asbestos-related disabilities under the administrative protocols under these guidelines. See Ennis v. Brown, 4 Vet. App, 523, 527 (1993). M21-1MR provides that inhalation of asbestos fibers can produce fibrosis and tumor, most commonly interstitial pulmonary fibrosis (asbestosis).  Asbestos fibers may also produce pleural effusion and fibrosis, pleural plaques, mesotheliomas of pleura and peritoneum, lung cancer, and cancers of the gastrointestinal tract. Cancers of the larynx and pharynx, as well as the urogenital system (except the prostate) are also associated with asbestos exposure.  Thus, persons with asbestos exposure have increased incidence of bronchial, lung, pharyngolaryngeal, gastrointestinal and urogenital cancer. See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.

The Manual defines asbestos as a fibrous form of silicate mineral of varied chemical composition and physical configuration, derived from serpentine and amphibole ore bodies. M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Subsection (a). Common materials that may contain asbestos are steam pipes for heating units and boilers, ceiling tiles, roofing shingles, wallboard, fire-proofing materials, and thermal insulation. Id.   at Subsection (a). 

Some of the major occupations involving exposure to asbestos include mining, milling, shipyard work, insulation work, demolition of old buildings, carpentry and construction, manufacture and servicing of friction products (such as clutch facings and brake linings), and manufacture and installation of products such as roofing and flooring materials, asbestos cement sheet and pipe products, and military equipment. Id.   at Subsection (f). 

Asbestos fiber masses have a tendency to break easily into tiny dust particles that can float in the air, stick to clothes, and may be inhaled or swallowed. Id.   at Subsection (b). Inhalation of asbestos fibers can produce fibrosis (the most commonly occurring of which is interstitial pulmonary fibrosis (IPF), or asbestosis), tumors, pleural effusions and fibrosis, pleural plaques, mesotheliomas of pleura and peritoneum, and cancers of the lung, bronchus, gastrointestinal tract, larynx, pharynx, and urogenital system (except the prostate). Id.   at Subsection (b). 

The latent period for the development of disease due to exposure to asbestos ranges from 10 to 45 or more years (between first exposure and the development of disease). Id.   at Subsection (d). The adjudication of a claim for service connection for a disability resulting from asbestos exposure should include a determination as to whether or not: (1) service records demonstrate the Veteran was exposed to asbestos during service; (2) development has been accomplished sufficient to determine whether or not the Veteran was exposed to asbestos either before or after service; and (3) a relationship exists between exposure to asbestos and the claimed disease in light of the latency and exposure factors. Id.   at Subsection (h). 

In Dyment v. West, 13 Vet. App. 141, 145 (1999), the Court found that provisions in former paragraph 7.68 (predecessor to the current version contained in M21-1MR, Part IV, Subpart ii, Chapter 2, Section C) of M21-1, Part VI, did not create a presumption of exposure to asbestos.  Medical nexus evidence is required in claims for asbestos-related disease linked to alleged asbestos exposure in service. VAOPGCPREC 4-2000 (Apr. 13, 2000); 65 Fed. Reg. 33,422 (2000).

In short, with respect to claims involving asbestos exposure, VA must determine whether or not military records demonstrate evidence of asbestos exposure during service, develop whether or not there was pre-service and/or post-service occupational or other asbestos exposure, and determine whether there is a relationship between asbestos exposure and the claimed disease. See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.

The Veteran's service personnel records indicate that his military occupational specialty (MOS) while in the Navy was aviation man.  Service treatment records do not indicate any complaints of a lung disorder or breathing problems of any kind.  A separation examination performed in January 1971 indicated that the lungs and chest were normal. 

In June 2002 a chest x-ray that was performed at a private facility was read as being entirely normal. 

In May 2006 the Veteran was diagnosed with obstructive sleep apnea.  His lungs were assessed as clear at that time.

The Veteran submitted a B cell study dated in June 2008 that showed some paryechymal and pleural abnormalities which were considered to be consistent with pneumoconiosis.  

The Veteran was afforded a VA respiratory examination in August 2009.  At that time the Veteran reported that his MOS was aviation jet mechanic but he ended up working on helicopters.  After service, he worked for a railway.  In June 2002 he had a chest x-ray that was read as being entirely normal.  His lungs were clear when he was examined 3 years ago in connection with his sleep apnea.  He had a B cell study that was suggestive of a pneumoconiosis related to asbestos exposure.  The Veteran's primary symptoms were reportedly breathlessness and cough which had onset 2 years previously.  There was no hemoptysis, weight change, or fever, he was never hospitalized for lung problems, and he had not had either chronic or acute respiratory failure.  The Veteran did not use home oxygen or bronchodilators and did not wheeze.  He only smoked for 1 year in his life.  He did not have a history of asthma.  He never had cor pulomale or right ventricular heart failure.

Upon examination, the Veteran's lungs were clear to auscultation and percussion,  there was no right ventricular hypertrophy and no wheeze.  There was no peripheral edema or cyanosis.  Digital clubbing was not present.  The impression was a normal lung examination.

The examiner noted that the Veteran himself could not document asbestos exposure in service nor was any such exposure apparent in the claims file.  While he might have had some asbestos exposure, the B cell report that was submitted by the Veteran did not show the most convincing evidence at all, that being pleural plaques or calcification.  Indeed, 7 years ago a chest x-ray was read as normal.  The Veteran's cough and shortness of breath were nonspecific.  The examiner concluded that while the Veteran might have had mild asbestos exposure in service, he was doubtful that the Veteran had asbestosis secondary to asbestos exposure during military service.  It seemed less likely than not based on the evidence in the claims file.  

A chest x-ray and pulmonary function tests were scheduled to further evaluate the Veteran.  A chest x-ray from August 2009 showed that the lung fields were clear with no evidence of pleural thickening or pleural calcifications.  Incidentally noted were scattered small nodules consistent with healed granulomas.  The impression was essentially negative chest.  Pulmonary function tests were also normal, with diffusion capacity for carbon monoxide (DLCO) at 103 percent predicted; volume adjusted it was 108 percent predicted.  

The Board finds that the evidence does not show that the Veteran has asbestosis, or any other lung disorder, that is related to exposure to asbestos in service or to any other disease or injury in service.  

In this regard, the weight of the evidence is against a finding that the Veteran has any type of asbestos related lung disorder.  While a June 2008 private study was suggestive of pneumoconiosis, the VA examiner noted that this was not the best method of diagnosing asbestos related lung disorders.  Rather, the most convincing evidence of asbestosis were pleural plaques or calcifications.  The Veteran had multiple chest x-rays, including in August 2009, which were read as normal or essentially normal and which did not show any evidence of pleural plaques or calcifications.  The VA examiner concluded that it was less likely than not that the Veteran had asbestosis due to in-service exposure to asbestos, and there is no medical evidence to the contrary.

Furthermore, while the Veteran does have sleep apnea, this was diagnosed more than 30 years after his military service and there is no medical evidence linking this disorder to service in any way.  Moreover, the Veteran did not claim that his sleep apnea was related to his military service.

The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine is inapplicable in the instant case because the preponderance of the evidence is against the Veteran's claim for service connection for asbestosis. See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  Accordingly, the appeal is denied with respect to that issue.

	B.  Skin Disorder

As previously noted, the Veteran contends that he developed a skin disorder of the fingers and toes as a result of his military service.  Specifically, he claims that this condition was caused by exposure to herbicides in service.  Private and VA treatment records beginning in 1991 indicate that the Veteran has problems with his nails and he has now been diagnosed with dystrophic toe nails.  According to a dermatology clinic letter, the Veteran was first seen with a nail problem in November 1987, at that time affecting the fingernails.  For a time the Veteran's nail problems were thought to be caused by onychomycosis and, later, candiasis, but a December 2006 pathology report found no definitive evidence of onchomycosis and the actual cause of the Veteran's dystrophic nails appears to be unresolved.

Service treatment records do not show complaints of, or treatment for, dystrophic nails.  No problems with the Veteran's nails were noted on his separation examination in January 1971 and his skin at that time was assessed as normal.

With regard to claims alleging disability due to exposure to herbicides, a Veteran who served in active military, naval, or air service in Vietnam during the Vietnam era is presumed to have been exposed to a herbicide agent during such service, unless there is affirmative evidence that the Veteran was not exposed to any such agent during that service.  

Service in Vietnam includes service in the waters offshore Vietnam and service in other locations if the conditions of service required the Veteran to perform duty in, or visit, Vietnam.  38 U.S.C.A. § 1116(f), 38 C.F.R. § 3.307(a)(6)(iii).  However, service in Vietnam does not include service that took place exclusively in the territorial waters offshore Vietnam, if the Veteran never set foot on land there.  See Haas v. Peake, 544 F.3d 1306, 1308-1309 (Fed. Cir. 2008), cert. den.  129 S.Ct. 1002 (2009).  If a Veteran was exposed to a herbicide agent, certain diseases listed at 38 C.F.R.§ 3.309(e) will be considered service connected even though there is no record of such disease in service.  38 C.F.R. § 3.309(e).  

In this case, the Veteran's service records indicate that he spent a short time on land in Vietnam while awaiting transportation back to the United States.  Therefore, exposure to herbicides is conceded.  However, dystrophic nails is not one of the diseases subject to presumptive service connection for herbicide exposed Veterans.  Neither is onychomycosis or candiasis, the two identified possible causes for the Veteran's dystrophic nails.  No disorder that has been considered in connection with the Veteran's dystrophic nails is a presumptive disease pursuant to 38 C.F.R. § 3.309(e).

VA determined that there is no positive association between exposure to herbicides and any condition other than those for which the Secretary specifically determined that a presumption of service connection is warranted.  See  59 Fed. Reg. 341-346 (1994), 61 Fed. Reg. 41442-41449,. 57586-57589 (1996).  Notwithstanding the foregoing, a Veteran is not precluded from establishing service connection with proof of direct causation.  See Combee v. Brown,  34 F.3d 1039, 1044 (Fed. Cir. 1994).

In this case, while the Veteran was exposed to herbicides in Vietnam there is no evidence, other than the Veteran's own contention, that is suggestive of a relationship between his dystrophic nails and his exposure to herbicides.  No medical personnel have indicated that such a link exists, or even that one possibly exists.  The Veteran lacks the medical expertise necessary to associate exposure to herbicides with a finger and toe condition that developed many years later, the first noted treatment being more than 15 years after service.

There is also no evidence that the Veteran's dystrophic nails were caused by any other disease or injury in service.  Service treatment records make no mention of this condition and there is no other evidence that it existed in service.  The first evidence of treatment for his finger nails was in 1987 and his toe nails after that.  There is no evidence linking this problem to the Veteran's service.  The Board considered the benefit of the doubt doctrine.  However, the weight of the evidence is against the Veteran's claim for service connection for a skin disorder of the fingers and toes.  See, e.g., 1 Vet. App. at 55; 38 U.S.C.A. § 5107(b). 


ORDER

Service connection for asbestosis is denied.

Service connection for a skin disorder of the fingers and toes is denied.


____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


